Citation Nr: 1432148	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-48 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected type II diabetes mellitus (diabetes). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from April 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which, in pertinent part, granted service connection for diabetes and assigned  an initial 20 percent rating.

In March 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. A review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the January 2014 brief submitted by the Veteran's representative.

At the time of the Veteran's March 2008 claim, he asserted entitlement to service connection to hypertension and peripheral neuropathy. In a separate March 2008 statement, he asserted entitlement to service connection for a vascular condition. All three claims were included in the May 2008 notice letter sent to the Veteran prior to the July 2008 rating decision which adjudicated the issues of service connection for hypertension and peripheral neuropathy, and not service connection for a vascular condition. The Veteran, in June 2014, submitted a claim for service connection for ischemic heart disease and a cardiac condition subsequent to bypass surgery. The RO responded to his claim and referral is not required. However, it appears that clarification as to whether the prior adjudication of the hypertension and peripheral neuropathy claims, as well as any future adjudication of ischemic heart disease and cardiac condition claims resolves his March 2008 claim for a vascular condition, or if such remains outstanding. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the time of the Board's March 2013 remand, it noted that the Veteran had previously identified private treatment providers with potentially relevant medical evidence reflecting treatment for his diabetes. The Veteran had not submitted individual VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for the providers cited. The Board requested that the AOJ seek such from the Veteran. 

In an April 2013 letter, the Appeals Management Center (AMC) provided the Veteran the appropriate forms and requested that he submit such forms, completed, for any private treatment provider from whom he wished VA to attempt to secure private treatment records. In a submission received by the AMC in April 2013, the Veteran forwarded completed authorization forms, one in favor of the VA Medical Center (VAMC) in Wilmington, Delaware, and one in favor of a private treatment provider, Dr. Cozzalink. 

There is no indication that the AMC sought records from Dr. Cozzalink. While the issue on appeal involves diabetes and Dr. Cozzalink appears to be an urologist, it remains that the Veteran requested VA's assistance in obtaining such records and identified such records in response to the AMC's April 2013 request. Also, while the Supplemental Statement of the Case (SSOC) issued by the AMC in May 2013 cites VA treatment records dated from September 4, 2008, to May 13, 2013, as evidence considered in adjudicating the claim, no such records are associated with the claims file or virtual record. The one-volume physical claims file does not contain VA treatment records, with the exception of the June 2008 and May 2013 VA examination reports, and careful review of the nine documents in Virtual VA and five documents in the Veterans Benefits Management System (VBMS) do not contain VA treatment records. 

The record before the Board is thus incomplete and the identified and cited VA treatment records, as well as the identified and authorized private treatment records could contain relevant medical evidence as to the Veteran's claim on appeal. On remand, the VA treatment records cited in the May 2013 SSOC, and any updated VA treatment records, as well as Dr. Cozzalink's private treatment records, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in Wilmington, Delaware, dated from September 2008 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and inform him that the April 2013 VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Dr. Cozzalink is now expired and request that he complete and submit another authorization. Request that he submit completed authorizations for any private treatment provider who has treated his diabetes if he wishes VA to obtain any outstanding private treatment records. Advise the Veteran that he may submit his own private treatment records if he wishes. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record and considering whether referral to VA's Compensation and Pension Service for extraschedular consideration (38 C.F.R. § 3.321(b)(1) (2013) is warranted. If the action remains adverse, provide the Veteran and his representative with a SSOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



